Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 01/10/2022. Claims 1 - 20 are pending in the case. 

Applicant Response
In Applicant’s response dated 01/10/2022, Applicant amended Claimed 1-3 and 5-20 and argued against all objections, and rejections previously set forth in the Office Action dated 10/08/2020.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/10/2022 has been entered.

Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-8, 10-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (Pub. No.: US 20130009963 A1, Pub. Date: Jan. 10, 2013) in view of (YouTube video titled : Power BI Custom Visuals - SandDance : Power BI Custom Visuals - SandDance, Published by May 3, 2017, Link: https://youtu.be/pUuX20x60GE , Herein after PowerBi) 

Regarding independent claim 1,
	Albrecht discloses a non-transitory computer readable medium storing instruction thereon that (see Albrecht: Fig.6, [0049], describing computing device 600), when executed by at least one processor (see Albrecht: Fig.6, [0047], processing unit 602) cause a computing device to: 
receive a static data graphic and a corresponding dataset comprising one or more data attributes (see Albrecht: Fig.3A, [0034], “recommended presentation 314, includes any arrangement of graphic elements that may be used to represent data, for example, charts, graphs, plots, and the like (i.e. The examiner considers that the line chart is displayed/ received in Fig. 3A is static data graphic with a corresponding dataset with first value 212 and second value 214.).

Albrecht does not explicitly teach or suggest the system wherein:
based on interaction with a data ticker element , provide, for display via a storyboard animation user interface of a designer device , a data ticker configuration window, comprising a data attribute selection element and a scene duration selection element; 
receive a selection of a data attribute of the one or more data attributes based on use interaction with the data attribute selection element and a scene duration based on user interaction with the scene duration selection element; and 
automatically generate a data narrative based on the data attribute and the scene duration by: 
generating a series of data graphics and transitions between the series of data graphics based on the corresponding dataset and utilizing the data attribute as an independent variable that varies across the series of data graphics; and 
displaying each data graphic of the series of data graphics and the transitions for the scene duration. 

PowerBI system wherein:
based on interaction with a data ticker element (see PowerBI: Fig.1 below, [13:17-13:30), interacting with the app setting panel (Data ticker element ) provide, for display via a storyboard animation user interface of a designer device, a data ticker configuration window comprising a data attribute selection element and a scene duration selection element (see PowerBI: Fig.1 below, [15:55-16:04), providing a setting configuration window with data attribute and a scene duration selection element ) 

    PNG
    media_image1.png
    668
    917
    media_image1.png
    Greyscale

Fig. 1 : Illustrating setting window 
receive a selection of a data attribute of the one or more data attributes based on use interaction with the data attribute selection element and a scene duration based on user interaction with the scene duration selection element (see PowerBI: Fig.2 below, [16:00-16:05], illustrating the selection of a data attribute (for example Population ) and animation duration time ( for example .45 seconds);

    PNG
    media_image2.png
    585
    773
    media_image2.png
    Greyscale

Fig. 2: Illustrating a selection of data attribute and the scene duration
automatically generate a data narrative based on the data attribute and the scene duration (see PowerBI: Fig.3 below, [16:00-16:40], generating the data narrative that contain population data attribute for a scene duration of 0.45 seconds), by:

    PNG
    media_image3.png
    588
    1236
    media_image3.png
    Greyscale
 Fig. 3: Illustrating data narrative based on the data attribute and the scene duration
 
generating a series of data graphics and transitions between the series of data graphics based on the corresponding dataset and utilizing the data attribute as an independent variable that varies across the series of data graphics (see PowerBi: Fig.4 below, [19:37-22:42], illustrating the generation of a series of data graphics using the population data attribute and applying a transitions using the Insight tool ); and 

    PNG
    media_image4.png
    592
    1267
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    697
    1571
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    711
    1621
    media_image6.png
    Greyscale

Fig.4: Illustrating a data graphics transition and the scene duration

displaying each data graphic of the series of data graphics and the transitions for the scene duration. ( see PowerBi: Fig.5 below, [22:00-22:42], illustrating the generation of a series of data graphics using the population data attribute and applying a transitions using the Insight tool ) 

    PNG
    media_image7.png
    750
    1623
    media_image7.png
    Greyscale

Fig.5: Illustrating a data graphics transition and the scene duration

	Because both Albrecht and PowerBi address the same/similar issue of graphical display of data visualization with animation, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Albrecht to include storyboard animation user interface that present a data ticker user interface element that allows user to select a data attribute and a scene duration to generate a data narrative as taught by PowerBi. One would have been motivated to make such a combination to improve user comprehension of sometimes complex graphical 
	
Regarding claim 2,
	Albrecht - PowerBi teaches all the limitations of Claim 1. Albrecht further teaches the computing device to: 
provide, for display via the storyboard animation user interface, a first scene comprising a first data graphic of the series of data graphics  (see Albrecht: Fig.3, [0030], “screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a first graphic element 302 that represents data in dataset 212 (in this example, "2009 Sales"), i.e. graphical element 302 is the first scene with a first data graphic), a stack of transitional scenes representing transitional data graphics, and a last scene comprising a last data graphic of the series of data graphics (see Albrecht: Fig.3, [0030], “screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a first graphic element 302 that represents data in dataset 212 (in this example, "2009 Sales"), i.e. graphical element 302 is the first scene with a first data graphic) and 
based on receiving an indication of interaction with the stack of transitional scenes, displaying individual transitional data scenes between the first scene and the last scene ( see Albrecht: Fig.3, [0036], “The animated transition, e.g., animated transition between first and second graphic elements 302 and 304, can be any animation which tends to convey, represent, or highlight any data differences between first and second 

Regarding claim 3,
	Albrecht - PowerBi teaches all the limitations of Claim 1. Albrecht further teaches the computing device to generate a data animation comprising:
a first scene corresponding to a first data graphic of the series of data graphics, a second scene corresponding to a second data graphic of the series of data graphics (see Albrecht: Fig.3, [0030]- [0031], illustrating first graphic element 302, second graphic element 304, automatically recommended presentation 314), and 
a transition (see Albrecht: Fig.2, [0032], “user may indicate selection of data set 212 or data set 214 by selection of the corresponding graphic elements 302 or 304, or alternatively, by selecting a selectable link such as control buttons 306 or 308, respectively or legend links 310 or 312, respectively.”. In other words, the control buttons presented in the graphical data display application are used to customize animated transition between first and second graphic elements 302 and 304 continuously in data driven animation application). See also Fig., [0038] describing “300A and 300B in FIG. 3 are intended to convey an example where graphic elements 302 and 304 are displayed continuously during animated transition between screenshots 300A and 300B.”)  wherein the data animation: 
portrays the first scene with a first graphical data element of a first value in a first position; portrays the second scene with a second graphical data element of a second value in a second position and portrays the transition with a plurality of intermediate graphical data elements in a plurality of intermediate positions between the first position and the second position (see Albrecht : Fig.3, [0039], “Screenshots 300A and 300B in FIG. 3 are also intended to convey an example where animated transition between graphic elements 302 and 304 in screenshots 300A and 300B represents a transformation of graphic element 302 into graphic element 304. In other examples, the animated transition may include one or more graphic elements that extend between the first and second graphic elements, for example, filling the space between with a color or shade. Such a filling animation may include a different color or shade depending on the direction of the change between the data sets; for example, a decrease in value may be represented by a first color and an increase may be represented by a second color.”)
																																																																							
Regarding claim 4,
	Albrecht - PowerBi teaches all the limitations of Claim 3. Albrecht further teaches the computing device to animate the transition by: 
accessing the corresponding dataset to identify the first value and the second value (see Albrecht: Fig.2, [0027], “Screenshot 200A illustrates the example spreadsheet application user interface 201 with a first data set 212 "2009 Sales" in column Band a second data set 214 "2010 Sales" in column C. Thus, example spreadsheet application user interface 201 provides a plurality of data sets 212 and 214.”); and 
determining the plurality of intermediate graphical data elements and the plurality of intermediate positions based on the first value and the second value from accessing the corresponding dataset (see Albrecht: Fig.2, [0036], “animated transition can include a change in shade of one or more of the graphic elements, such as the change of shade shown for graphic elements 302 and 304 between screenshots 300A and 300B, or a change in color of one or more of the graphic elements, such as changing the color of graphic element 302 or 304. Furthermore, the transition may include timed appearance and disappearance of one or more intermediate graphic elements between graphic elements 302 and 304.”)

Regarding claim 6,
	Albrecht - PowerBI teaches all the limitations of Claim 1. PowerBi Gehani further teaches the system that cause the computing device to provide, for display via the storyboard animation user interface and based on user interaction with a transition indicator element, a transition animation information interface for modifying the transitions between graphics in the series of data graphics ( see PowerBI: Fig.6 below [21:0-22:00], illustrating the Power Bi storyboard animation user interface comprising a transition element (  insight bar tool that consist the element Show or Play )

    PNG
    media_image8.png
    691
    1076
    media_image8.png
    Greyscale

Fig.6 Illustrating user interaction with a transition indicator element
	Because both Albrecht and PowerBi address the same/similar issue of graphical display of data visualization with animation, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Albrecht to include storyboard animation user interface that present a data ticker user interface element that allows user to select a data attribute and a scene duration to generate a data narrative as taught by PowerBi. One would have been motivated to 

Regarding claim 7,
	Albrecht - PowerBI teaches all the limitations of Claim 1. PowerBi further that the non-transitory computer readable medium wherein the corresponding dataset comprises a plurality of data attributes with a plurality of data values (see PowerBi: Fig.7, describing data attributes with the corresponding values ), and further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
provide, for display within the data ticker configuration window, data narrative information comprising at least one of a range of attributes to be included in the data narrative, a number of scenes in the data narrative, or a total duration of the data narrative based on a currently selected data attribute and a currently selected scene duration (see PowerBI: Fig.8 below, [16:00-16:05], illustrating the selection of a data attribute (for example Population ) and animation duration time ( for example .45 seconds)

    PNG
    media_image2.png
    585
    773
    media_image2.png
    Greyscale

Fig.8, illustrating duration of the data narrative for selected data attribute and a currently

Regarding claim 8,
	Albrecht and PowerBi teach all the limitations of Claim 1. Albrecht further teach the computing device cause the computing device to, generate the series of data graphics by: 
accessing the corresponding dataset to identify a first value from the data attribute to generate a first scene comprising a first data graphic portraying a first graphical data element of the first value (see Albrecht : Fig.3, [0030], “ Based on the user's data set selections 218 in screenshot 200B in FIG. 2, screenshot 300A in FIG. 3 shows that including a first graphic element 302 that represents data in data set 212 (in this example, "2009 Sales") and a second graphic element 304 that represents data in data set 214 (in this example, "2010 Sales").”) 
accessing the corresponding dataset to identify a second value from the data attribute to generate a second scene comprising the first data graphic portraying the first graphical data element of the second value (see Albrecht : Fig.3, [0030], “ Based on the user's data set selections 218 in screenshot 200B in FIG. 2, screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a first graphic element 302 that represents data in data set 212 (in this example, "2009 Sales") and a second graphic element 304 that represents data in data set 214 (in this example, "2010 Sales").”).

Regarding independent claim 10,
	Albrecht discloses a system comprising: at least one processor; and a computer readable storage medium storing instruction (see Albrecht: Fig.6, [0047], describing computing device 600) that when executed by the at least one processor, cause the system to:
receive a static data graphic and a corresponding dataset comprising a one or more data attributes (see Albrecht: Fig.3A, [0034], “recommended presentation 314, includes any arrangement of graphic elements that may be used to represent data, for example, charts, graphs, plots, and the like (i.e. The examiner considers that the line chart is displayed/ received in Fig. 3A is static data graphic with a corresponding dataset with first value 212 and second value 214.)
Albrecht does not explicitly teach or suggest the system wherein:
based on interaction with a data ticker element , provide, for display via a storyboard animation user interface of a designer device , a data ticker configuration window, comprising a data attribute selection element and a scene duration selection element; 
receive a selection of a data attribute of the one or more data attributes based on use interaction with the data attribute selection element and a scene duration based on user interaction with the scene duration selection element; and 
automatically generate a data narrative based on the data attribute and the scene duration by: 
generating a series of data graphics and transitions between the series of data graphics based on the corresponding dataset and utilizing the data attribute as an independent variable that varies across the series of data graphics; and 
displaying each data graphic of the series of data graphics and the transitions for the scene duration. 

However, PowerBI system wherein:
based on interaction with a data ticker element (see PowerBI: Fig.1 below, [13:17-13:30), interacting with the app setting panel (Data ticker element ) provide, for display via a storyboard animation user interface of a designer device, a data ticker configuration window comprising a data attribute selection element and a scene duration selection element (see PowerBI: Fig.1 below, [15:55-16:04), providing a setting configuration window with data attribute and a scene duration selection element ) 

    PNG
    media_image1.png
    668
    917
    media_image1.png
    Greyscale

Fig. 1 : Illustrating setting window 
receive a selection of a data attribute of the one or more data attributes based on use interaction with the data attribute selection element and a scene duration based on user interaction with the scene duration selection element (see PowerBI: Fig.2 below, [16:00-16:05], illustrating the selection of a data attribute (for example Population ) and animation duration time ( for example .45 seconds);

    PNG
    media_image2.png
    585
    773
    media_image2.png
    Greyscale

Fig. 2: Illustrating a selection of data attribute and the scene duration
automatically generate a data narrative based on the data attribute and the scene duration (see PowerBI: Fig.3 below, [16:00-16:40], generating the data narrative that contain population data attribute for a scene duration of 0.45 seconds), by:

    PNG
    media_image3.png
    588
    1236
    media_image3.png
    Greyscale
 Fig. 3: Illustrating data narrative based on the data attribute and the scene duration
 
generating a series of data graphics and transitions between the series of data graphics based on the corresponding dataset and utilizing the data attribute as an independent variable that varies across the series of data graphics (see PowerBi: Fig.4 below, [19:37-22:42], illustrating the generation of a series of data graphics using the population data attribute and applying a transitions using the Insight tool ); and 

    PNG
    media_image4.png
    592
    1267
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    697
    1571
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    711
    1621
    media_image6.png
    Greyscale

Fig.4: Illustrating a data graphics transition and the scene duration

displaying each data graphic of the series of data graphics and the transitions for the scene duration. ( see PowerBi: Fig.5 below, [22:00-22:42], illustrating the generation of a series of data graphics using the population data attribute and applying a transitions using the Insight tool ) 

    PNG
    media_image7.png
    750
    1623
    media_image7.png
    Greyscale

Fig.5: Illustrating a data graphics transition and the scene duration

	Because both Albrecht and PowerBi address the same/similar issue of graphical display of data visualization with animation, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Albrecht to include storyboard animation user interface that present a data ticker user interface element that allows user to select a data attribute and a scene duration to generate a data narrative as taught by PowerBi. One would have been motivated to make such a combination to improve user comprehension of sometimes complex graphical 

Regarding claims 11 and 12,
	Claim 11 and Claim 12 are directed to a system claim and shares the same/similar technical feature as Claim 3 and Claim 4 respectively and are rejected under the same rationale.

Regarding claims 15, 
	Claim 15 is directed to a system claim and shares the same/similar technical feature as Claim 7 and is rejected under the same rationale.

Regarding claims 16	
	Claim 16 is directed to a system claim and shares the same/similar technical feature as Claim 8 and is rejected under the same rationale.

Regarding independent Claim 17, 
	Claim 17 is directed to a method claim and shares the same/similar technical feature as Claim 1 and Claim 10 and is rejected under the same rationale

Regarding claim 18,
	Albrecht - PowerBI teaches all the limitations of Claim 17. Albrecht
generating a data animation between a first scene corresponding to a first data graphic of the series of data graphics (see Albrecht: Fig.3, [0030], “screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a first graphic element 302 that represents data in dataset 212 (in this example, "2009 Sales"), i.e. graphical element 302 is the first scene with a first data graphic ) and a second scene corresponding to a second data graphic of the series of data graphics (see Albrecht: Fig.3, [0030], “screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a second graphic element 304 that represents data in data set 214 (in this example, "2010 Sales"), i.e. graphical element 304 is the first scene with a second data graphic.”), wherein the data animation: 
portrays a first scene with a first graphical data element of a first value in a first position (see Albrecht: Fig.3, [0030], “screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a first graphic element 302 that represents data in dataset 212 (in this example, "2009 Sales"), i.e. graphical element 302 is the first scene with a first data graphic)
portrays a second scene with a second graphical data element of a second value in a second position (see Albrecht: Fig.3, [0030], “screenshot 300A in FIG. 3 shows that example spreadsheet application 201 displays a plurality of graphic elements, including a first graphic element 302 that represents data in dataset i.e. graphical element 302 is the first scene with a first data graphic) and 
portrays a transition with a plurality of intermediate graphical data elements between the first value and the second value in a plurality of intermediate positions between the first position and the second position ( see Albrecht: Fig.3, [0036], “The animated transition, e.g., animated transition between first and second graphic elements 302 and 304, can be any animation which tends to convey, represent, or highlight any data differences between first and second data sets 212 and 214.”). See also Fig.4, [0037] describing “the animated transition and graphic elements, e.g., animated transition between first and second graphic elements 302 and 304 can be displayed in various sequences; repeated or cycled; hidden or displayed; emphasized or deemphasized.”)


Claims 5, 13-14 and 19-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Albrecht in view PowerBI as applied to claims 1-4, 6-8, 10-12, and 15-18 above, and in further view of High et al., (Pub. No.: US 20150113460 A1, Pub. Date: April 30, 2015)

Regarding claim 5, 
	Albrecht - - PowerBi teaches all the limitations of Claim 3. Albrecht - PowerBi does not explicitly teach or suggest the system that provide, for display via the storyboard animation 
	However, High teaches the system wherein: 
provide, for display via the storyboard animation user interface, a plurality of client interactivity elements (see High: Fig.1 and Fig.10 , [0019], “The data analytics animation system 100 is generally configured to show visualizations of different analytical model results displayed in motion using Video Cassette Recorder or "VCR" type controls to switch to different presentation formats such as fast-forward, fast-reverse, etc., as well as to change scales of data, e.g., from daily, to weekly, to monthly, to quarterly, and to yearly, etc. Such VCR type controls may be implemented using VCR control buttons or icons 1012, 1014, 1016, 1018, 1020, 1022, 1024, and 1026 are illustrated in FIG. 10”)
based on user interaction with a first client interactivity element, export the data narrative to a website for display to one or more client devices such that the one or more client devices can control presentation of the data narrative utilizing an interactive mechanism (see High: Fig.1, [0019], “The presentation of data analytics, e.g., to senior leadership level personnel or other time constrained individuals in an organization or a meeting is challenging with respect to conveying maximum information in the least time in an exciting, and at the same time, meaningful way. Various visualizations provided by the data analytics animation system 100 provide attention capturing and exciting approach of showing analytics as evolution of data progresses through time or other data dimensions.”).
Albrecht in view of PowerBi and High address the same issue of providing data visualization user interface with interactive tools to manipulate the data graphics ,accordingly  it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Albrecht in view of - PowerBi to include the system that system that provide, for display via the storyboard animation user interface of the designer device, a plurality of client interactivity elements; and based on user interaction with a first client interactivity element export the data animation to a website for display to one or more client devices such that the one or more client devices can control presentation of the data animation utilizing an interactive mechanism as taught by High. One would have been motivated to make such a combination to provide interactive user interface that assist user in managing and manipulating data graphic presentation efficiently.

Regarding claim 13,
	Claim 13 is directed to a system claim and the claim share the same/similar technical feature as Claim 5 and is rejected under the same rationale.

Regarding claim 14,
	Albrecht - - PowerBi and High teaches all the limitations of Claim 13. High further teaches the system wherein the plurality of client interactivity elements comprises at least one of: 
a playback control element, wherein the interactive mechanism comprises selectable playback elements for playing and pausing the data narrative via the website (see for High: Fig. 10, [0017], “the play button 1018 would resume a presentation or visualization 402. Likewise, a stop button 1026 would be used to reset the graph or chart… "buttons" 1012, 1014, 1016, 1018, 1020, 1022, 1024, and 1026 may be provided as graphical user icons or interfaces ("GUIs") on a display of the data analytics animation system 100”)
a stepper control element, wherein the interactive mechanism comprises selectable stepper elements that allow the one or more client device to select scenes in the data narrative via the website  (see for e.g. High : Fig. 10, [0017] , “forward-skip button 1022 and a reverse-skip button 1024 … "buttons" 1012, 1014, 1016, 1018, 1020, 1022, 1024, and 1026 may be provided as graphical user icons or interfaces ("GUIs") on a display of the data analytics animation system 100 forward-skip button 1022 and a reverse-skip button 1024 may be used”); and 
a scrolltelling control element, wherein the interactive mechanism comprises a scroll telling feature that controls playback of the data narrative based on a scroll event corresponding to the website (see for e.g. High: Fig. 10, [0017], The animation may occur either from prebuilt charts/graphs, prerecorded analytical model results, or from dynamic chart/graph construction as the data analytics animation system 100 is in use. For example, when prebuilt charts are used, they may be sequentially assembled into a message or a story that could be played in either direction by switching from one chart to the next, as indicated by the chart types 1006”)


Regarding claim 19, 
	Claim 19 is directed to a method claim and shares the same/similar technical feature as Claim 5 and is rejected under the same rationale.	

Regarding claim 20,
	Albrecht - PowerBi in view of High teaches all the limitations of claim 19. Albrecht in view of PowerBi and High further teaches the method wherein the plurality of client interactivity elements comprises at least one of: 
a playback control element, wherein the interactive mechanism comprises selectable playback elements for playing and pausing the data narrative via the website (see for e.g. High: Fig. 10, [0017], “the play button 1018 would resume a presentation or visualization 402. Likewise, a stop button 1026 would be used to reset the graph or chart… "buttons" 1012, 1014, 1016, 1018, 1020, 1022, 1024, and 1026 may be provided as graphical user icons or interfaces ("GUIs") on a display of the data analytics animation system 100”)
a stepper control element, wherein the interactive mechanism comprises selectable stepper elements that allow the one or more client device to select scenes in the data narrative via the website  (see for e.g. High : Fig. 10, [0017] , “forward-skip button 1022 and a reverse-skip button 1024 … "buttons" 1012, 1014, 1016, 1018, 1020, 1022, 1024, and 1026 may be provided as graphical user icons or interfaces ("GUIs") on a display of the data analytics animation system 100”) forward-skip button 1022 and a reverse-skip button 1024 may be used
a scrolltelling control element, wherein the interactive mechanism comprises a scroll telling feature that controls playback of the data narrative based on a scroll event corresponding to the website (see for e.g. High: Fig.10, [0017], The animation may occur either from prebuilt charts/graphs, prerecorded analytical model results, or from dynamic chart/graph construction as the data analytics animation system 100 is in use. For example, when prebuilt charts are used, they may be sequentially assembled into a message or a story that could be played in either direction by switching from one chart to the next, as indicated by the chart types 1006”)

Claim 9 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Albrecht in view PowerBI as applied to claims 1-4, 6-8,10-12 and 15-18 above, and in further view of Gehani (Pub No.:  US 20130050224, Pub. Date: February 28, 2013)

Regarding claim 9,
	Albrecht - PowerBi teaches all the limitations of Claim 1. Albrecht - PowerBi does not explicitly teach or disclose the system that cause the computing device to: 
based on user selection of a timeline view element, provide, for display via the designer device, a template animations interface comprising a timeline objects element and a timeline properties element; 
ordering data driven animations corresponding to the series of data graphics based on user interaction with the timeline objects element; and 
modifying visual properties of the data graphics in the series of data graphics based on user interaction with the timeline properties element. 

However, Gehani teaches the system that cause the computing device to:

based on user selection of a timeline view element, provide, for display via the designer device, a template animations interface comprising a timeline objects element and a timeline properties element ( see Gehani: Fig.6, [0045], “timelines for the position, scale, rotation, and opacity parameters, some embodiments allow a user to further drill down and see each position parameter (e.g., separate timelines for x, y, and z coordinates), each scale parameter (e.g., separate timelines for x, y, and z sizes), and each rotation parameter (e.g., x, y and z rotation values). Opacity, in some embodiments, is a single value and thus cannot be drilled down further. see also Fig.7, [0072] and Fig.8 , [0082], illustrating a transition timeline objects for controlling or manipulating a selected scene)
ordering data driven animations corresponding to the series of data graphics based on user interaction with the timeline objects element ( see Gehani: Fig.6, [0045], “timelines for the position, scale, rotation, and opacity parameters, some embodiments allow a user to further drill down and see each position parameter (e.g., separate timelines for x, y, and z coordinates), each scale parameter (e.g., separate timelines for x, y, and z sizes), and each rotation parameter (e.g., x, y and z rotation values). Opacity, in some embodiments, is a single value and thus cannot be drilled down further. see also Fig.7, [0072] and Fig.8 , 
modifying visual properties of the data graphics in the series of data graphics based on user interaction with the timeline properties element (see Gehani: Fig.6, [0045], “timelines for the position, scale, rotation, and opacity parameters, some embodiments allow a user to further drill down and see each position parameter (e.g., separate timelines for x, y, and z coordinates), each scale parameter (e.g., separate timelines for x, y, and z sizes), and each rotation parameter (e.g., x, y and z rotation values). Opacity, in some embodiments, is a single value and thus cannot be drilled down further. see also Fig.7, [0072] and Fig.8 , [0082], illustrating a transition timeline objects for controlling or manipulating a selected scene) 
Because Albrecht , PowerBi and Gehani address the same/similar issue of generating data visualization with animation and stories, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Albrecht and PowerBi to system include that transition animation interface comprising a transition Page 2 of 19timeline objects element for ordering the data-driven animations corresponding to the data graphics in the consecutive scenes as taught by Gehani. One would have been motivated to make such a combination in order to  provide a simpler way of programming an animation improve of complex graphical representations of data or objects and provide user friendly visualization tool (see Gehani:[0002])

Response to Arguments

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20170076471 A1
Prophete; Didier
RECURSIVE CELL-BASED HIERARCHY FOR DATA VISUALIZATIONS

US 10169890 B1
Bakshi; Nikhil
Animated transistions between graphs
US 20190208130 A1
BINDER et al.
Voice Trigger for A Digital Assistant
US 20140043340 A1
Sobhy; Ehab
Animation Transitions and Effects in a Spreadsheet Application


                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177